Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. 
The rejection of claim 20 under 35 USC 101 is withdrawn in light of the amendment.
The applicant requests reconsideration of the rejection under 35 USC 112(a) due to lack of enablement since the claimed inventin can be made and used with no more than routine experimentation.  According to the applicant a person having skill in the art would understand how to increase a clock rate.  However, the rejection is not based on the teachings regarding how to increase a clock rate but rather being “responsive to an increased workload on the correlator whilst in the second mode.” Applicant argues that operating on different lags in parallel would 
With respect to the rejection under 35 USC 112(b) of the claim language directed to the scope of “responsive to an increased workload on the correlator,” the applicant submits reconsideration in light of the arguments regarding the lack of enablement of the full scope of the 
Regarding the rejection under 35 USC 102 to Thind, the applicant argues that Thind does not explicitly disclose a correlator and since based on the applicant’s opinion that results are processed in real time, there is no memory nor a memory interface.  The arguments are not persuasive.  First, the applicant’s allegation that there is no correlator in Thind et al is unsupported and contradictory to the teachings of Thind et al who clearly describe the conventional use of correlation techniques to correlate a received C/A coded GPS signal with a locally generated C/A code which varies its time lag until a peak correaltion is achieved.  Thus, such an argument is baseless and fails to show patentatiblity of the claimed subject matter on the basis of an alleged failure to explicitly set forth a “correlator.” Second, the allegation that the claims are patentable since there is no memory nor memory interface for the received signals is not supported by any evidence and represents the applicant’s opinion.  Thind et al describe the collection of the various different portions of the navigation messages over time and thus anticipates the use of a memory to store such received portions of the navigation messages in order to associate such any subsequent processing.  Thus, the argument that the claims are allowable since Thind et al do not show a memory is also not persuasive to show patentability. The applicant also argues that Thind et al is limited to changing the clock rate of the ADC whereas the claims are directed to changing the clock rate of the correlator.  This argument is not persuasive since there is nothing in Thind et al that states that the active signal processing means is limited to the sampling rate of an ADC.  Contrary to the applicant’s opinion, Thind et al state:
the digital signal processing means (or digital signal processor, DSP) can typically extract data from the respective messages of the respective signals (in other words separate the data out) by processing the digital output of the ADC together with appropriate codes (such as C/A codes) using correlation techniques. The DSP is typically also able to calculate time delays by time shifting its locally generated codes and looking for peak correlations with the ADC output . . . rather than ignoring (or not extracting) all data from the selected portions, just a reduced portion of data is extracted. This can be achieved, for example, by reducing the sampling rate of an ADC, and/or performing reduced processing of a resultant ADC output signal, for example by using a lower clock frequency for a DSP.”  
Finally, the applicant argues that Thind et al do not disclose temporarily changing the clock rate of the correlator whilst in the second mode.  However, this argument is unsubstantiated and contrary to the teachings of Thind et al:
“In certain embodiments of the invention, once the signal from each SV has been acquired (and position has been determined (i.e. calculated) to within a predetermined accuracy) the reading frequency of the fine ephemeris data contained in subframes 1, 2 and 3 is reduced to a lower rate. This can be achieved by omitting certain subframes (i.e. not extracting data from those subframes). During the time of the omitted subframes, a GPS RF front-end of the receiver is put into a low-power mode, and woken up for the occurrence of the next required subframe. The time to wake-up from low-power mode in order to read the next required subframe can be determined from the timing information previously decoded from the navigation stream (i.e. the plurality of received navigation messages).
In the case where the navigation stream being read deteriorates to an unacceptable level (such that decoding cannot be acceptably performed; position cannot be determined with sufficient accuracy, if at all) then the receiver (for example by operating according to a predetermined or pre-programmed algorithm) in certain embodiments is arranged to revert to its "first's, or normal power consumption mode of operation (in which it attempts to extract all data from the incoming navigation messages) and begins to immediately read the next occurrence of subframes 1, 2 and 3 until new data is received and extracted which enables the normal decoding level required for navigation. Once this is achieved, operation in the second (reduced-power) mode (with subframe reading at reduced frequency) is re-established.”
Clearly, such represents the need for increased workload.  As shown above, the applicant’s arguments fail to overcome the rejection of the claims over Thind et al.
Regarding Farine, the rejection is withdrawn.
It is noted that the applicant’s arguments, as well as the Abstract and the Summary of the Invention appear to indicate the intended novelty lies in the changing of a clock rate to a correlator based on a first (acquisition) or second (tracking) mode.  This is further not persuasive in light of the numerous pertinent references previously cited, including for example Chen et al (7,916,075), Chen (7,474,260), and Best (7,061,972) to name a few.  Moreover, Dougherty (20050001764) and Lennen (6,496,533) clearly shows the lack of patentability of batch processing, i.e. storing received signals in memory and retrieving for processing in patches, which is old and conventional. Finally, the changing of a clock rate based on a function of the workload, as understood, is seen to be old and conventional as evidenced by Chen (20080084954), notwithstanding the fact that the specification as originally filed does not sufficiently enable such determination of workload of the correlator and controlling the clock rate of the correlator based on having determined such increased workload.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thind et al (GB2453974).
The rejection is set forth in the previous Office Action starting at paragraph 15.  One additional note, since the apparatus and method of Thind et al meet the scope of the claimed subject matter, it is inherent that a product can be manufactured.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The full scope of the claims is insufficiently enabled by the specification.  The claim is limited to a processor clock, an interface and a correlator.  The specification does not sufficiently enable any manner in which those three components are capable of ascertaining what is or what is not “an increased workload on the correlator whilst in the second mode.”  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  Since the specification does not sufficiently disclose nor enable the manner in which the processor clock, an interface and a correlator are capable of ascertaining what encompasses an increased workload during the second mode in order to switch back to the first mode, the full scope of the claim is not sufficiently enabled. After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed subject matter, particularly in light of the fact that the applicant is alleging novelty with such limitation even though the specification does not enable the manner in which the processor clock, an interface and/or correlator make the determination and then control a clock based on said determination. Neither the specification nor the applicant’s arguments show how the specification as filed sufficiently enable the subject matter.  To subsequently state that the person having skill in the art would understand how to accomplish the task would appear to suggest that this does NOT represent any patentable distinction, even though the applicant alleges such.
Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite due to the language “responsive to an increased workload on the correlator whilst in the second mode” since it is unclear where this information comes from or is capable of being known based on the available structure in the claim, which comprises a processor clock, an interface and a correlator.  Moreover, the metes and bounds of “an increased workload on the correlator” are undefined in the claims and also since there is nothing to determine the scope of the workload on the correlator, there is no way to ascertain what is an “increased workload”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646